 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING, dissenting:In my opinion, the facts in this case do not reveal the existence ofa dispute within the meaning of Sections 8(b),(4) (D) and 10(k) ofthe Act.On the contrary, I believe that this case is governed by therecent decision inFranklin Broadcasting Company,6where the Boardheld that a strike to persuade an employer to reemploy certain dis-charged employees and to sign a new contract was not a dispute withinthe meaning of Section 10(k). I think that the strike in this casewas in protest against Safeway's unilateral action in eliminatingtrucking operations at Wilmington, discharging the drivers, and re-fusing to enter into a new contract, and not for the unlawful purposeof compelling a particular assignment of the work in question. InFranklin,the Board held that a strike to gain renewed contractualrecognition for certain work was not a jurisdictional dispute, restingits decision on the ground that the dispute was not about work assign-ments but concerned the discharge of certain employees and the em-ployer's refusal to sign a new contract. It seems to me that this caseclearly falls within theFranklinrule, and that Local 107 must be per-mitted to strike to defend its historic bargaining status.I have care-fully considered the grounds advanced by Chairman Leedom fordistinguishing this case fromFranklin,and while there might beslight factual differences between this case andFranklin,the differ-ences do not, in my opinion, affect the applicability of the principleto this case.Safeway's unilateral action in changing its operations, which wasdeliberately concealed from Local 107 as long as possible, invitedexactly the kind of defensive strike action that ensued.Concertedactivity by a labor organization to defend its past bargaining positionand prevent the undermining of its representative status is not thekind of dispute contemplated by Section 8(b) (4) (D), but is a typeof concerted activity that may be legitimately pursued.Accordingly,I would quash the notice of hearing issued in this proceeding.6126 NLRB 1212.Local No. 3887,United Steelworkers of America,AFL-CIOandStephenson Brick & Tile Company.Case No. 10-CB-1200.September 7, 1960DECISION AND ORDEROn April 29, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in and was not engaging in unfairlabor practices and recommending that the complaint therefore be129 NLRB No. 4. LOCAL NO. 3887,UNITED STEELWORKERS OF AMERICA7dismissed in its entirety,as set forth in the copy of the IntermediateReport attached hereto.Thereafter,the General Counsel filed ex-ceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act,the Boardhas delegated its powers in connection with this case to a three-memberpanel[Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief,and the entire record inthis case,and finds merit in the General Counsel's exceptions.'The complaint alleged that certain incidents which occurred onthe picket lines surrounding the Company'splaces of business atLovick and Birmingham,Alabama, during the course of Respondent'sstrike against the Company,violated Section8(b) (1) (A)of the Act.The Trial Examiner found that these incidents did not warrant afinding that Respondent violatedthe Act.We do not agree.A. Incident of December 1, 1959:On this date,Floyd Howard, atruckdriver for Southern Amiesite Co., came to the Company's yardin Birmingham for a load of bricks.No pickets were at the yard atthe time.However, as Howard attempted to drive out of the yardthrough the main exit,his truck was blocked by several pickets.Ac-cording to Howard's uncontradictedtestimony, he testified that"Well,I just stopped.I could not run over them. All that I coulddo was stop."He then attempted to leave the yard through a backexit.However, he was again prevented from doing so by pickets whohad moved from the main exit to block Howard's alternate mode ofegress.Howard then talked to several pickets and attempted "to getthem to let me go on," but without success.It was only after thepolice were summoned,a factor not adverted to by the Trial Examiner,that Howard was permitted to leave the yard. The record clearlyreveals that Respondent'sVice President Marbury and FinancialSecretaryHall were present on the picket line when this incidentoccurred.The Trial Examiner concluded that Respondent did not violateSection 8(b) (1) (A) onDecember 1 because"Howard was not forciblyprevented from either entering or leaving the yard."The recordedfacts fail to support this conclusion.Howard's repeated efforts toleave the Company's yard were thwarted by a massing of pickets atthe exits.Only by the intervention of the police was Howard per-mitted to drive his truck off the Company's premises. The Board hasconsistently held that a union's conduct calculated or tending to im-pede and interfere with efforts of employees to enter or leave a struck1In the absence of exceptions to the Trial Examiner's finding that Respondent did notviolate Section8(b) (1) (A)by its conduct on December 10, 1959,we adopt his findingin this connection proforma. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant constitutes a violation of Section 8(b) (1) (A).'The Boardhas also held that the Act does not require that the union's efforts toprevent employees from entering or leaving a plant be successful.3We think the record is clear that Respondent's conduct on this date notonly was calculated to, but did, interfere with Howard's departurefrom the yard. Accordingly, we find, contrary to the Trial Examiner,that Respondent violated that section by its picket-line activities onDecember 1.B. Incident of December 8,1959:Stevenson, an officer of the Com-pany, testified that on this date a truck in which Horace Holcomb,an employee of an individual named Jones, was riding attempted toleave the Company's yard with a load of brick. Pickets, in the pres-ence and company of Respondent's officials, formed a barrier andprevented the truck from leaving the yard.Again the police weresummoned and, through their efforts, the truck was able to leave.Asthe truck pulled out of the yard, the pickets broke ranks and followedthe truck.Marbury ran alongside the truck and attempted to openthe door of the truck.Other pickets picked up rocks although theyapparently were not hurled at the truck.The foregoing testimonyof Stevenson was not discredited by the Trial Examiner.Marburyand Hall were called as witnesses by the Respondent and concededthat they surrounded the truck before it left the yard.Hence, Steven-son's testimony of this incident stands uncontradicted.The Trial Examiner dismissed this allegation in the complaint onthe ground that there was no evidence "of violence or threat of violenceon this occasion."However, he erroneously disregarded the recordevidence which plainly reveals that, under the aegis of Respondent'sofficials, the pickets prevented the truck from leaving the Company'sbrickyard by blocking the exit road and that the truck was able toleave only after the police were called.Accordingly, we find thatthe Respondent's picket-line conduct on December 8 came within theproscriptive ambit of Section 8(b) (1) (A) and we reverse the TrialExaminer's contrary finding.C. Incident of December 15,1959:On this date, while C. B. Brooks,a truckdriver employed by the Company, stood talking to somestrikers in the Company's yard, Hall approached and asked Brookswhether he was hauling any material for the Company.WhenBrooks answered in the affirmative, Hall remarked, "I hate to see youget killed."Hall did not deny making this statement but simplytestified that he did not recall the incident."See,e.g.,Hermandad de Trabajadore8 de la Construction et al.(Levitt Corp.),127NLRB 900;General ElectricCompany,126 NLRB 1233 SeeCentralMassachusetts Joint Board, Textile Workers Union of America, AFL-CIO(Chas.WeinsteinCompany,Inc.),123 NLRB 590, 606. LOCAL NO. 3887, UNITED STEELWORKERS OF AMERICA9The Trial Examiner dismissed the complaint insofar as it allegedthat this statement constituted a violation of Section 8(b) (1) (A) onthe ground that the remark was "ambiguous."According to theTrial Examiner, the ambiguity derived from the fact that Brookswas not spoken to by any picket for the remainder of the strike, andthat no striker interfered with Brooks' entry to or exit from the yard.We fail to perceive how, under any reasonable or logical constructionof the circumstances adverted to by the Trial Examiner, such a clearand bluntly worded threat of bodily harm could be translated into an"ambiguous" remark.We reverse the Trial Examiner's dismissal ofthis allegation in the complaint and find that Hall's statement toBrooks violated Section 8(b) (1) (A).'D. Incident of January 5 to 8,1960:Sometime during this period,Herbert Harrison, a truckdriver for Alabama Appliance Company,was about to leave the Company's Birmingham yard when picketsran from the opposite side of the street carrying sticks and jack ironsand surrounded his truck.As Harrison's truck reached the street,the pickets continued to surround the vehicle and a vent window ofthe truck was broken. In attempting to avoid the shattered glass,Harrison collided with another truck in the street.Roy Johnston, asalesman for the Company, testified without contradiction that heobserved Hall in the group surrounding the truck and saw Hall carry-ing a stick and attempting to get in the door of the truck.The Trial Examiner dismissed this allegation in the complaint onthe ground that the evidence failed to identify the picket who brokethe truck window.However, the Trial Examiner completely ignoredthe evidence which reveals that the pickets attempted to block egressfrom the yard, that the breaking of the window occurred as the picketsgathered around the truck, and that Hall was observed carrying astick and attempting to enter the truck.Contrary to the Trial Ex-aminer, we find that Respondent violated Section 8(b) (1) (A) byattempting to block the exit from the plant.'Moreover, we find thatRespondent also violated that section by the conduct which causedHarrison to collide with another vehicle since this conduct was butanother link in a pattern of unlawful conduct in which Respondentwas engaging.'E. Incident of January 1960:L. B. Long, an employee of the Com-pany, testified that sometime in the month of January when he at-tempted to drive his car from the Company's Lovick plant someoneblocked his way by driving a car in front of the exit.As he pulledVirginma-Carolina Freight Lines, Inc,123 NLRB 551G See footnote2,supra.9 See W.T. Smath Lumber Company,116 NLRB 507 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDaround this car and drove through the picket line, a brick struck thevehicle.At the same time, someone in the group of pickets shouted,"Don't come back here."The Trial Examiner refused to find a violation of Section8(b) (1) (A) because the identity of the persons who threw the brickand who made the remark to Long was not established, and becauseLong entered and left the plant without molestation during the bal-ance of the strike.We do not agree.These incidents, which occurredat the picket line maintained by the Respondent, conformed to thepattern of illegal conduct previously engaged in by Respondent andthe responsibility therefor is imputed to Respondent 7Moreover, thefact that these tactics may have been ineffective in restraining Longfrom exercising his right to work for the Company does not renderthe conduct any less violative of the Act.'We therefore find thatRespondent violated Section 8(b) (1) (A) by the foregoing conduct.F. Incident of March 11, 1960:Floyd Rich, an employee of theCompany, testified that while he was sitting in his truck at the Lovickplant Hall approached and engaged him in a conversation.Duringthe conversation,Hall remarked that he "was afraid somebody isgoing to get hurt, and I hope it ain't you."Hall admitted in histestimony that he told Rich, "I hope anyone would not get hurt overthe jobs."The Trial Examiner found no violation of the Act inHall's remark because no actual violence had been visited upon Richand because Rich had not been deterred by the pickets from working.As the Board has frequently held that threats of violence are sufficientto constitute a violation of Section 8(b) (1) (A),9 and that a union'slack of success in coercing nonstriking employees not to work does notrender otherwise unlawful conduct lawful, we find, contrary to theTrial Examiner,10 that Hall's threat to Rich was violative of the Act.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the NationalLaborRelations Act, as amended,the National LaborRelations Board hereby orders that the Respondent,Local No. 3887,United Steelworkers of America,AFL-CIO,its officers,representa-tives, agents,successors,and assigns,shall :1.Cease and desist from :(a)Blocking or interfering with the ingress and egress of em-ployees at the premises of Stephenson Brick & Tile Company,locatedat Birmingham and Lovick,Alabama; damaging automobiles and+I bid.S SeeGeneralElectricCompany,126 NLRB 123.° See Virginia-CarolinaFreight Linea,Inc., supra.10 See footnote8, Supra. LOCAL NO. 3887, UNITED STEELWORKERS OF AMERICA11other property of employees entering or leaving those premises; andthreatening employees with physical violence because they cross orwish to cross the picket line.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed by Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at the offices and the meeting halls of the Respondentcopies of the notice attached hereto marked "Appendix." 11 Copies ofsaid notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by official representatives ofthe Respondent, be posted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to its members are custom-arily posted.Reasonable steps shall be taken by the respondent labororganization to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail signed copies of the notice to the Regional Director forthe Tenth Region for posting by Stephenson Brick & Tile Company,said Company willing, at all locations where notices to the Company'semployees are customarily posted.(c)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply therewith.U In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT block or interfere with the ingress and egress ofemployees at the premises of Stephenson Brick & Tile Company,located at Birmingham and Lovick, Alabama.WE WILL NOT damage automobiles and other property of em-ployees entering or leaving those premises.WE WILL NOT employ or threaten to employ physical violenceagainst employees because they cross or wish to cross the picketline at those premises. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any like or related manner interfere with,restrain, or coerce employees at those premises in the exercise ofthe rights guaranteed them by Section 7 of the Act.LOCALNo. 3887,UNITED STEELWORKERSOF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.-INTERMEDIATE REPORTSTATEMENTOF THE CASEA charge having been filed, a complaint and notice of hearing having been issuedby theGeneral Counsel of the NationalLaborRelations Board, and an answerhaving been filedby Local No.3887, United Steelworkers of America,AFL-CIO,a hearing involving allegations of unfair labor practices in violation of Section8(b) (1) (A)of the National Labor Relations Act, as amended,was held in Birming-ham, Alabama,on April 4, 1960, before the duly designatedTrialExaminer.All parties were represented by counsel,and were afforded full opportunity topresent evidence pertinent to the issues.Counsel for the Respondent argued orally.A brief has been received from General Counsel.Uponthe record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE CHARGING COMPANYStephenson Brick&Tile Company is an Alabama corporation with principal officeand place of business at Lovick,Alabama, where it is engaged in the manufactureand sale of brick. It also has a sales office and yard in Birmingham, Alabama.The Company annually sells and distributes from its Lovick plant,directly tocustomers outside the State of Alabama, products valued at more than $50,000.It is engaged in commerce within the meaning of the Act.H. THE RESPONDENT UNIONLocal No. 3887, United Steelworkers of America, AFL-CIO,isa labor organiza-tion admitting to membership employees of Stephenson.HI.THEALLEGED UNFAIR LABOR PRACTICESA. Settingand issuesAt the outset, it is noted that there is small relationship between the charge andthe complaint,insofar as specific issues are concerned.The only specific conductalleged as illegal in the charge is "refusal to bargain."The complaint alleges noillegal conduct by the Union against the Employer, but alleges acts which,if found,would bear upon the one general contention of the complaint:thatemployeeshavebeen restrained in the exercise oftheirrights under the Act.Counsel for theRespondent,however,does not urge this point in his answer,and the Trial Examinermerely notes the fact.The setting of the claimed events in issue is,in substance,as follows:UntilNovember 30, 1959,Stephenson and the Respondent were under contractual rela-tionship.Upon expiration of that agreement production and maintenance employ-ees-some 110 in number-went on strike, and were still on strike at the time of thehearing.Itappears that the Union has picketed during this period at both theLovick manufacturing plant and the Birmingham sales office and yard.The complaint alleges that the Respondent,through its pickets and agents, duringthis same period engaged in acts of violence and threatened violence against variousindividuals.The answer denies the allegations. LOCAL NO. 3887, UNITED STEELWORKERS OF AMERICA13B.The factsThe record contains evidence concerning seven incidents occurring betweenDecember 1, 1959, and March 11, 1960. They will be described in order.December 1:This incident involved only certain union pickets and truckdriverFloyd Howard, who was neither an employee or supervisor, nor in any other wayassociated with the Charging Company.According to his own testimony he cameto the Birmingham yard for a load of bricks that morning.No pickets were therewhen he drove into the yard. Later, when he started out of the premises, he sawa "bunch of colored men standing there."He said he stopped and "sat there."Mrs. Cosette Stephenson, an officer of the Respondent, came out and suggested hedrive out the back way.Howard followed her suggestion, found "they were aroundthere by the time I got there," so he turned around and came back.He said he gotout of the truck and talked to the men, adding that he was a member of the unionhimself.Someone, whom Howard did not identify, "said something about he wouldgetme if I tried to go out anyway or something like that-I don't know exactlywhat it was."The testimony of one of the pickets is undisputed that when Howardwalked out to talk with them that morning he told them that he also carried a unioncard and said that if he had known the plant was on strike he would not have gonein.It is also uncontradicted that in the afternoon Howard returned and told thepickets he was sorry he had caused them any trouble because he "knew how it wasto be on strike and have someone cross the picket line."Since Howard could not recall what was said to him the Trial Examiner can makeno finding as to precisely what was said or who said it. It is clear, however, thatHoward was not forcibly prevented from either entering or leaving the yard, andthat no violence was engaged in.To the Trial Examiner it appears plain that notruckdriver, had he been himself intimidated or so treated that any striking or non-striking employee would have considered him to have been intimidated, would havereturned to the place the same day to apologize for crossing the line.December 8:The only testimony of any incident on this date comes from Mrs.Stephenson, clearly not a disinterested witness.The substance of her account isthat some man named Jones sent an unidentified truckdriver to the yard for brickand as the loaded truck started to leave pickets gathered at the gate.The drivergot out, talked to the men, they let him through, and he drove off.Neither thetruckdriver nor a passenger in the truck was a witness.There is no evidence ofviolence or threat of violence on this occasion.December 10:As to this incident, also, the only witness for General Counsel wasMrs Stephenson.The substance of her testimony about it is to the effect that sheheard John Hall, an officer of the Respondent Union, tell some "elderly man" whomshe could identify only as driving a "1948 Chevrolet pick-up," as he was comingalong the public street toward the yard entrance: "If your life is worth any morethan 100 brick, you'll drive on."Hall denied the statement, and the Trial Examinercredits the denial.As the record shows, Mrs. Stephenson made other extravagantclaims while a witness which lack either corroboration or identification.December 15:According to C. B. Brooks, a truckdriver for the Charging Com-pany, on or about December 15, while he stood in the sales yard driveway talkingto one of the strikers in a group, John Hall, previously identified as a union officer,remarked to him- "I hate to see you get killed."Hill did not specifically denymaking the statement, but said he could recall no such incident, adding that he hadnever been on the picket line at the same time as the individual Brooks said he wastalking with.Even if made, the remark was ambiguous. There is no evidence that at any timeduring the 4 months of picketing he was otherwise spoken to by any picket. So faras the record shows, no striker ever interfered with his entry or exit from the yard.January 5 to 8:Somewhere in the neighborhood of these dates, according to thetestimony of truckdriver Harrison, an employee of the Alabama Appliance Com-pany, some window was broken on his truck as the picket line opened to let himleave the Birmingham yard with a load of bricksHe heard nothing said to him, noris there any identification of any individual who may have broken a window, norany identification by him of any of the pickets there at the time.Roy Johnston, asalesman for Stephenson, said that from a distance of some 50 feet he saw the truckleave ,the premises and "hit a passing truck which belonged to the Alabama LumberCompany." Johnston identified no one breaking a window. Such evidence per-mits no finding as to who, if anyone, broke a window.January:According to shop employee Long, at Stephenson's Lovick plant, some-time in January when he was leaving the plant and as he drove around another carand by the picket line "something hit the back of his car and he later found a"print" on the "trunk lid."He said that he also heard someone call out, "Don't 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome back here."He identified no one of the "approximately 300" people he saidwere there.Such evidence permits no finding as to (1) who, if anyone, threw any-thing at his car; (2) who called out, "Don't come back here"; or (3) whether theremark was directed at him, the occupant of the car he drove around, or someoneelse in the crowd of 300. In any event, in the 4 months of the strike it appears thatLong has been entering and leaving the plant without molestation.March 11:Floyd Rich, a mechanic at the same Lovick plant, has been passingthrough the picket line night and morning without interference since the strikebegan.On March 11, he said as a witness, while he was eating lunch in front ofthe office four strikers, including John Hall, came up to him, and during their con-versationHall remarked that he "was afraid somebody is going to get hurt and Ihope it ain't you." In view of the fact that Rich has not been in any way deterredby pickets from working during the long strike and that there is no evidence ofany actual violence against anyone during this period, the Trial Examiner is unableto attach any coercive significance to Hall's remark, even if made.'C. ConclusionsThe incidents above described are trivial and scattered through a 4-month-longstrike.They form no pattern of violence or threat of violence. In the opinionof the Trial Examiner they provide no reasonable ground for an inference that anystriking employee was or might have been deterred from returning to work, or thatany nonstriking employee was prevented from working.The Trial Examiner concludes and finds that the evidence fails to sustain the allega-tions of the complaint as to violations of Section 8(b) (1) (A) of the Act.[Recommendations omitted from publication.]IHall's credible account of this incident, which is undisputed, is as follows : "Wewalked over to him . . . and we began to talk about the strike and I told him we wouldn'tever get araise as longas he continued to do our job-because he was a mechanic buthe was loading brick and so he told us he was sorry but the company had him employedbut he didn't have any union to back him up, but if he refused to work they could just getrid of him.He said he wished he could get a raise-by us getting a raise he could prob-ably get a raise himself-he said that he wished the strike would hurry up and get overwith-I did tell himthat I hoped anyone would not get hurt over the jobs ... he saidhe hoped they didn't either."Norlee Togs, Inc.andChildren'sDress, Infants'Wear,House-dress&BathrobeMakers'Union, Local 91,InternationalLadies' Garment Workers'Union,AFL-CIO.Case No. 2-CA-6902.September 8, 1960DECISION AND ORDEROn May 4, 1960, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].129 NLRB No. 5.